SMITH, Judge.
Appellant appeals his sentence, which departs from the sentencing guidelines, and the imposition of costs pursuant to section 27.3455, Florida Statutes (1985). Although the trial court’s reasons for departure were in narrative form, it is clear that the trial court departed for these two reasons: (1) appellant’s juvenile record which was not scored, and (2) the timing of appellant’s offenses. Both of these reasons are valid. Weems v. State, 469 So.2d 128 (Fla.1985); and Williams v. State, 484 So.2d 71 (Fla. 1st DCA 1986). However, the imposition of costs is reversed since appellant was not given notice and an opportunity to object. Lawton v. State, 492 So.2d 404 (Fla. 1st DCA 1986). See also Comer v. State, 502 So.2d 513 (Fla. 1st DCA 1987), and Harris v. State, 498 So.2d 1371 (Fla. 1st DCA 1986).
REVERSED and REMANDED for re-, sentencing.
JOANOS and BARFIELD, JJ., concur.